NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                          SILAS CLITSO, Appellant.

                             No. 1 CA-CR 14-0746
                               FILED 7-2-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2010-007477-001
                  The Honorable Jose S. Padilla, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Legal Defender’s Office, Phoenix
By Cynthia Dawn Beck
Counsel for Appellant
                             STATE v. CLITSO
                            Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Maurice Portley delivered the decision of the Court, in
which Judge John C. Gemmill and Judge Michael J. Brown joined.


P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Silas Clitso has advised us that she has been unable to discover any
arguable questions of law after searching the entire record, and has filed a
brief requesting us to conduct an Anders review of the record. Clitso was
given the opportunity to file a supplemental brief but did not file one.

                                   FACTS1

¶1           Clitso was a resident of Tyerra Manor, a group home for
seriously mentally ill individuals, on September 15, 2009. He asked one of
the staff members, L.F., for a snack. When told that he would have to wait,
Clitso began punching L.F. in the stomach and the face. Clitso continued to
punch L.F. as she tried to escape out of the front door of the residence. She
fell down outside by the doorway and Clitso began to repeatedly stomp her
face.

¶2            S.T., another staff member, witnessed the attack and called
the police. R.M., a neighbor, heard the screams, went outside, and saw the
assault. R.M. shouted at Clitso, who then stopped attacking L.F. and went
inside.

¶3             The police arrived and arrested Clitso. They noticed that L.F.
was badly injured. Her left eye was swollen, and it was later determined
that her right cheek and left side of her jaw had been fractured.

¶4             Clitso was charged with two counts of aggravated assault,
one as a class 3 dangerous felony and the other as a class 4 felony. Because
of his mental health diagnosis, Clitso’s lawyer asked for a competency

1We view the facts “in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v.
Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997).


                                       2
                            STATE v. CLITSO
                           Decision of the Court

evaluation under Arizona Rule of Criminal Procedure 11. Although he was
initially found competent to stand trial, he was later found incompetent,
eventually restored to competency, and declared competent to stand trial.

¶5            After trial, the jury found Clitso guilty of both counts of
aggravated assault, and found aggravating circumstances related to the
crime. He was subsequently sentenced to concurrent terms of 15 years’
imprisonment for dangerous aggravated assault causing serious physical
injury and 3.75 years for aggravated assault causing the fracture. He was
given 1458 days of presentence incarceration credit.

¶6            We have jurisdiction over this appeal pursuant to Article 6,
Section 9, of the Arizona Constitution, and Arizona Revised Statutes
sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).2

                               DISCUSSION

¶7            We have read and considered the opening brief. We have
searched the entire record for reversible error. We have found no reversible
error. See Leon, 104 Ariz. at 300, 451 P.2d at 881.

¶8             All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. The record, as presented, reveals that
Clitso was represented by counsel at all stages of the proceedings. He was
offered plea agreements that he rejected, and the parties participated in an
unsuccessful settlement conference. The trial court resolved the pre-trial
motions. The jury was selected, given preliminary jury instructions, and
listened to the evidence. After the State rested, Clitso moved for a directed
verdict, which was denied. The court settled final jury instructions and
properly instructed the jury. The jury issued its verdicts, as well as its
findings about aggravating circumstances to support the verdicts. The
court received a presentence report, and at the sentencing hearing heard
from the victim and members of her family, as well as from Clitso. The
sentences imposed were within the statutory limits for the verdicts issued
by the jury.

¶9             After this decision is filed, counsel’s obligation to represent
Clitso in this appeal has ended. Counsel must only inform Clitso of the
status of the appeal and Clitso’s future options, unless counsel identifies an


2We cite the current version of the applicable statutes absent changes
material to this decision.


                                      3
                            STATE v. CLITSO
                           Decision of the Court

issue appropriate for submission to the Arizona Supreme Court by petition
for review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57
(1984). Clitso may, if desired, file a motion for reconsideration or petition
for review pursuant to the Arizona Rules of Criminal Procedure.

                             CONCLUSION

¶10           We affirm Clitso’s convictions and sentences.




                                   :ama




                                     4